Citation Nr: 1548783	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-01 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected residuals of a left distal radius fracture.

2.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected residuals of a right distal radius fracture.

3.  Entitlement to an increased initial compensable evaluation for service-connected left ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 31, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977 and from March 2003 to August 2003, with additional service in the Air National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision dated in November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran filed a notice of disagreement (NOD) on November 2010.  A statement of the case (SOC) was provided on December 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on January 2011.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a claim for a TDIU is raised during the adjudicatory process of the underlying disability for an increased rating, it is part of the claim for benefits for that underlying disability.  As of this writing, the Veteran has been awarded a TDIU effective March 31, 2011.  In this regard, it is noted that the RO found that the Veteran has been unemployable due to his combined service-connected disabilities that stemmed from his May 2008 in-service injury.  However, it was noted that the Veteran only met the schedular criteria after service-connection was granted for the Veteran's resultant traumatic brain injury and other associated disabilities effective March 31, 2011.  The RO did not consider whether the Veteran was entitled to any extra-schedular consideration prior to March 31, 2011.  Because the Veteran's current appeal is based upon increased rating requests for disabilities which both the Veteran has alleged and the RO has found render the Veteran unemployable, the Board finds that such issue of entitlement to a TDIU, to include extra-schedular consideration prior to March 31, 2011 has been inferred in accordance with Rice.  As such, the Board has jurisdiction over this issue and shall adjudicate it accordingly.  The caption on the title page has been amended to reflect this finding.

There was additional evidence added to the record after the issuance of the July 2011 supplemental statement of the case both prior to and after certification of the issues to the Board.  The included evidence (detailed below) is cumulative and redundant of prior evidence.  Thus, the Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c).  The record also shows an additional VA audiological examination was conducted in September 2011.  The results of the examination were considered by the RO in a July 2012 rating decision.  The Boards finds no prejudice in proceeding with an adjudication of the issue. 

A review of the Veteran's electronic claims file revealed nothing further pertinent to the present appeal.


FINDINGS OF FACT

1.  During the course of the present appeal, the Veteran's residuals of a bilateral distal radius fracture was manifested by pain and limitation of motion due to malunion with deformity in both wrists, with no evidence of non-union, loss of bone, or a limitation of supination to 30 degrees or less or a limitation of pronation beyond the quarter arc or greater.

2.  During the course of the present appeal, the Veteran's residuals of a right ulnar fracture was manifested by pain and limitation of motion due to non-union in the lower half of the ulna, with no indication of a flail false joint or limitation of supination to 30 degrees or less or a limitation of pronation beyond the quarter arc or greater.

3.  During the course of the present appeal, the Veteran's left ear hearing loss has been manifested by auditory acuity levels of no worse than Roman numeral I in the left ear.

4.  The probative medical evidence of record does not show that the Veteran has a right ear hearing loss for VA purposes.

5.  The Veteran is found to meet the scheduler requirements for entitlement to a TDIU on the basis of having multiple disabilities from a common etiology that combine to a 60 percent evaluation from  July 23, 2009, as well as probative evidence that he has been factually unemployable since that time.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for residuals of a left distal radius fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5210-5213 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for residuals of a right distal radius fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5210-5213 (2014).

3.  The criteria for a separate initial rating of 20 percent for residuals of a right ulnar fracture are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5210-5213 (2014).

4.  The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2014).

5.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  Effective July 23, 2009, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For the Veteran's service connection claim, in a letter issued in August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Princpi, 18 Vet. App. 112 (2004).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

However, for initial rating claims, where entitlement to disability benefits has been granted and initial ratings have been assigned, the original claims have been more than substantiated, as they have been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a)  notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and private treatment records have been obtained and associated with the claims file.

VA provided the Veteran with adequate medical examinations.  The examinations are adequate because each contained a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486. 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).






Legal Criteria

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.    When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215   (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected residuals of bilateral distal radius fractures are currently rated as 10 percent disabling each under DC 5212.  Under DCs 5211 and 5212, for disabilities of the ulna and radius respectively, a 10 percent evaluation is warranted for each extremity for malunion of the radius with bad alignment.  A 20 percent evaluation is warranted for each extremity for a non-union in the upper half or non-union in the lower half with false movement without loss of bone substance or deformity for the minor extremity.  A 30 percent evaluation is warranted for non-union in the lower half with false movement without loss of bone substance or deformity for the major extremity or with loss of bone substance (1 inch (2 5 cms.) or more) and marked deformity for the minor extremity.  A 40 percent evaluation is warranted for non-union in the lower half with false movement with loss of bone substance (1 inch (2 5 cms.) or more) and marked deformity.  38 C.F.R. § 4.71a.

Under DC 5213 limitation of supination of the minor extremity at 30 degrees or less is assigned a 10 percent rating.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling.  Limitation of pronation with motion lost beyond the middle of arc is rated 20 percent disabling.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc  or moderate pronation, is rated 20 percent disabling.  Loss of supination or pronation due to bone fusion with the hand fixed in full pronation is rated 20 percent disabling.  Loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 30 percent.  38 C.F.R. § 4.71a.

Normal pronation in the forearm is to 80 degrees, and normal supination is to 85 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5210, radius and ulna nonunion with flail false joint warrants a 50 percent evaluation.  38 C.F.R. § 4.71a.

Additionally, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010.

The Veteran's left ear hearing loss is rated as 0 percent disabling under the diagnostic code for hearing loss in accordance with the General Rating Formula for Impairment of Auditory Acuity.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  Id.  Ratings of defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  Id.  The Schedule allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, to rate the degree of disability from bilateral service-connected defective hearing.  Id.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  Id.  

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz  ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz  and simultaneously 70 decibels or more at 2000 Hertz , VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86. 

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242   (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Background

Wrists

The Veteran contends that his residuals of bilateral distal radius impairment are worse than currently reflected by his evaluations of 10 percent each.

A review of the Veteran's service treatment records shows that the Veteran sustained a fall injury to his bilateral wrists in May 2008 while working Inactive Duty for Training (INACDUTRA).  In February 2009, the Veteran received surgery for the left wrist and the right wrist and was casted for 6 to 8 weeks.  The Veteran's symptoms included pain in the bilateral wrists and an inability to carry and move things with his hands.

A review of the Veteran's outpatient treatment records shows that he has been continually treated for his bilateral wrists since his initial injuries.  Complaints of pain, limitation of motion, swelling, and tenderness have been noted as well as flare-ups approximately 3 times per week due to overuse.  In a December 2008 treatment note, it was particular noted that the Veteran had malunion of the bilateral wrists with distal radius deformities.  Although the doctor noted that there may have been a non-union of the Veteran's right wrist at some time after the May 2008 accident, as shown by the presence of fibrous tissues, there was no current findings of such and no formal diagnosis of any past non-union ever made.  In subsequent treatment records from 2008 and 2009, treatment providers noted that the Veteran's bilateral distal radius was manifested by malunion and deformity.  However, it was also noted that the Veteran's right ulna was non-united at the styloid process, therefore in the lower half.  There was no indication of any non-union in the upper half.  Additionally, treatment providers have noted that, due to the Veteran's bilateral wrist disabilities, and in light of his usual occupation as a flight mechanic, he is not currently employable, and has not been able to work since his May 2008 accident.

The Veteran was provided with a VA examination in October 2009.  The Veteran's right extremity was noted as the dominant extremity.  At the examination, it was noted that the Veteran had injured his wrists in a 2008 falling accident.  It was noted that the Veteran complained of pain, occurring 3 times per week, painful motion, limitation of motion, swelling, tenderness, and flare-ups that occur 3 times per week and are precipitated by excessive use.  The Veteran stated that the flares are of a severity of 5 on a scale of 1 to 10 and go down to a severity of 0 upon taking pain medication.  Range of motion testing for the left wrist revealed a dorsiflexion of 60 degrees with slight pain at the end, palmar flexion of 50 degrees with slight pain at the end, radial deviation of 20 degrees with no pain, and ulnar deviation of 30 degrees with no pain.  There was no decrease of motion or additional pain upon repetition.  Range of motion testing for the right wrist revealed a dorsiflexion of 50 degrees with slight pain at the end, palmar flexion of 60 degrees with slight pain at the end, radial deviation of 20 degrees with no pain, and ulnar deviation of 40 degrees with slight pain at the end.  There was no decrease of motion or additional pain upon repetition.  X-ray of the right wrist showed a non-united undisplaced fracture at the styloid process of the distal ulna.  There was evidence of slight degenerative changes.  There was malunion additionally noted for the distal radius.   X-ray of the left wrist showed an old healed fracture with slight deformity at the distal radius.  Some degenerative changes were noted.  The examiner further found that the Veteran is substantially impaired as a result of the May 2008 accident.  He is unable to lift moderately heavy objects or move them.  He cannot climb a ladder, stairs, or perform any arduous work.  He is unemployable from his usual profession, that of an aircraft mechanic.  The Veteran was diagnosed with the residuals of a bilateral distal radius fracture. 

The Veteran was provided with an additional VA examination in April 2011.  At the examination, the examiner noted complaints of pain, instability, weakness, stiffness, decreased speed of joint motion, swelling, and tenderness.  The Veteran also reported weekly flare-ups that were severe and lasted for hours, and were brought upon by carrying items, over-use, and weather.  The functional impacts noted were pain and limitation of motion from flares.  Objective findings of the bilateral wrists noted deformity, tenderness, pain at rest, abnormal motion, and guarding of movement.  Range of motion testing revealed bilateral dorsiflexion and palmar flexion of 50 degrees and bilateral radial and ulnar deviation of 10 degrees.  Pain was noted with all motion.  There was no additional loss or motion or pain upon repetition.  The Veteran's deformity was noted as bilateral distal bowing.  The examiner noted that the Veteran has not worked since 2008 when his usual occupation was as an aircraft mechanic.  The Veteran's bilateral wrists were noted to have significant effects on the Veteran's occupation, to included problems with lifting and carrying as well as pain.  There were also effects noted on activities of daily living noted, to include the prevention of sports and exercise, severe effects on recreation, moderate effects on chores and shopping, mild effects on traveling and dressing, and no effects on feeding, bathing, toileting, and grooming.  The Veteran was diagnosed with the residuals of a bilateral distal radius fracture.

The Veteran was provided with an additional VA examination in September 2011.  It was noted that the Veteran continues to complain of pain, stiffness, and dysfunction.  There were no significant flares with minimal tenderness to palpation.  Muscle strength testing was normal.  Range of motion testing revealed a left extension of 45 degrees and flexion of 60 degrees as well as a right extension of 70 degrees and flexion of 30 degrees.  There was no pain noted upon motion.  There was no additional pain or loss of motion upon repetition.  There was no ankylosis or loss of use equivalent to amputation found.  The Veteran was diagnosed with a bilateral distal radius fracture.  It was noted that the Veteran could only perform in a sedentary setting due to this condition, as he could sit at a desk and lift items under 5 pounds only.

Hearing Loss

The Veteran contends that his service-connected left ear hearing loss is worse than currently reflected by his noncompensable evaluation.  Additionally, the Veteran contends that he has hearing loss in his right ear that is the result of military service.

A review of the Veteran's service treatment records revealed the Veteran had normal hearing upon his entrance examination in October 1973.  At his first separation examination in February 1977, his hearing was normal per whisper tests.  At a reenlistment examination in June 1981, the Veteran reported no history of hearing problems and hearing was found to be normal.  In May 2008, while working on INACDUTRA, the Veteran sustained a falling injury with multiple skull fractures, including left temporal bone fracture.

A review of the Veteran's outpatient treatment records reveals that in June 2008, the Veteran's treatment provider first noted hearing loss in the left ear with a diagnosis of moderate mixed hearing loss.  The Veteran's right ear hearing was found to be normal.  The Veteran was provided with a private audiogram.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        10
        10
        15
        15
        15
LEFT
        10
        40
        30
        40
        55
 
Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear, although it was not noted if the Maryland CNC word list was utilized.  

In January 2009, the Veteran was provided with an additional private audiogram.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        10
        15
        25
        20
        20
LEFT
        25
        20
        40
        45
        50
 
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear, although it was not noted if the Maryland CNC word list was utilized.  

In June 2009, the Veteran was provided with an additional private audiogram.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        10
        15
        25
        20
        20
LEFT
        25
        20
        40
        45
        50
 
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear, although it was not noted if the Maryland CNC word list was utilized.  

In October 2009, the Veteran was provided with a VA examination.  It was noted that the Veteran had extensive exposure to acoustic trauma as a flight deck technician during military service.  It was further noted that the Veteran wore double layers of hearing protection during his duties.  He also has a history of post-service noise exposure via going target shooting approximately 2 times per week with the use of hearing protection.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        0
        15
        10
        15
        15
LEFT
        20
        20
        55
        45
        50
 
Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.  Audiogram revealed moderate conductive hearing loss for the left ear and normal hearing for the right ear. The examiner opined that the Veteran's left ear hearing loss was as least as likely as not related to the Veteran's May 2008 fall injury, as such injuries are consistent with that type of conductive hearing loss. 

In February 2011, the Veteran was provided with an additional private audiogram.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        10
        10
        5
        10
LEFT
        35
        40
        35
        40
        55
 
Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear, although it was not noted if the Maryland CNC word list was utilized.  
 
In March 2, 2011, the Veteran was provided with an additional private audiogram.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        5
        10
        10
        5
        5
LEFT
        25
        20
        70
        60
        55
 
Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear, although it was not noted if the Maryland CNC word list was utilized. 
In March 20, 2011, the Veteran was provided with an additional private audiogram.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        15
        20
        25
        15
LEFT
        25
        30
        40
        45
        50
 
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear, although it was not noted if the Maryland CNC word list was utilized.  

In April 2011, the Veteran was provided with an additional VA examination.  It was noted that the Veteran had extensive exposure to acoustic trauma as a flight deck technician during military service.  It was further noted that the Veteran wore double layers of hearing protection during his duties.  He also has a history of post-service noise exposure via going target shooting approximately 2 times per week with the use of hearing protection.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        15
        25
        25
        20
LEFT
        25
        20
        35
        45
        45
 
Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.

In September 2011, the Veteran was provided with an additional VA examination.  It was noted that the Veteran had extensive exposure to acoustic trauma as a flight deck technician during military service.  It was further noted that the Veteran wore double layers of hearing protection during his duties.  He also has a history of post-service noise exposure via going target shooting approximately 2 times per week with the use of hearing protection.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        10
        5
        20
        15
        15
LEFT
        20
        20
        35
        40
        45
 
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  


Analysis

Wrists

Based on the preceding evidence, the criteria for ratings in excess of 10 percent for each extremity have not been met.  During the course of this appeal, he has consistently had pain, to include on motion, loss of motion, a malunion with deformity for both wrists.  The Board notes that these symptoms meet the criteria for a 10 percent evaluation for each extremity under DC 5212, which is the applicable DC since the evidence shows that it is the Veteran's radius that is affected.  As such, consideration under DC 5211 is not appropriate, as there is no indication that the Veteran's ulna is affected by this disability.

However, there has been no evidence of non-union, loss of bone, or a limitation of supination to 30 degrees or less or a limitation of pronation beyond the quarter arc or greater.  Therefore consideration for higher evaluations under DC 5212, or alternate ratings under DCs 5210 or 5213 are not warranted.  Additionally, although the Veteran is shown to have the presence of arthritis bilaterally, thereby warranting evaluations of 10 percent under DCs 5003 and 5010, the Board notes that the Veteran's current evaluations of 10 percent due to malunion and deformity already take painful motion into consideration and affording the Veteran additional separate evaluations would amount to pyramiding, as he would be doubly compensated for the same symptoms of the affected area.  See 38 C.F.R. § 4.14.  Thus, the Board concludes that the preponderance of the evidence is against assignment of a rating in excess 10 percent each for the Veteran's residuals of bilateral distal radius fractures. 

However, in regard to the Veteran's residuals of a right ulna fracture, which treatment records show resulted from the same May 2008 accident as the Veteran's bilateral distal radius fractures, the Board finds that a separate evaluation is warranted.  The Board does ascertain a tenable basis upon which to assign a separate compensable evaluation due to the ulnar injury involving the right wrist, namely, given the finding of such via x-ray results of the right wrist in the 2008 to 2009 private treatment records as well as findings in the 2009 VA examination, which also included x-ray evidence of an ulnar fracture of the right wrist, accompanied by manifestation of a non-union with pain and loss of motion, particularly in the ulnar deviation, that is separate from the manifestations seen by the distal radius in the same wrist.  As the Veteran has shown evidence of a non-union in the right ulna and such non-union is shown to affect the lower half of the ulna, as treatment records indicated involvement of the styloid process only, the Board finds that an evaluation of 20 percent is warranted.  Moreover, as this injury stems from the same injury upon which service connection was initially granted for a claim of a right wrist injury (i.e. the May 2008 fall), with an effective date of July 23, 2009, and the manifestations of such injury have been present since the filing of that original claim, the separate 20 percent rating for cartilaginous injury will be assigned effective from date of the initial claim, July 23, 2009.  The Board, however, finds that a rating in excess of 20 percent for the Veteran's residuals of a right ulnar fracture is not warranted, as the medical evidence at no time during the pertinent appeals period has shown that the Veteran has a non-union affecting the upper half of the ulna or the presence of a flail false joint, ankylosis, or limitation of supination to 30 degrees or less or a limitation of pronation beyond the quarter arc or greater.

Additionally, although the Veteran is shown to have the presence of arthritis in his right wrist, thereby warranting an evaluation of 10 percent under DCs 5003 and 5010, the Board notes that the Veteran's current evaluation of 20 percent due to non-union of the lower half of the ulna already takes painful motion into consideration and affording the Veteran additional separate evaluations would amount to pyramiding, as he would be doubly compensated for the same symptoms of the affected area.  See 38 C.F.R. § 4.14.  Thus, the Board concludes that the preponderance of the evidence is against assignment of a rating in excess 20 percent for the Veteran's residuals of a right ulnar fracture. 

With respect to the Veteran's aforementioned wrist disabilities, there is no evidence of pain on use or flare-ups that result in additional limitation of motion to the extent that the bilateral distal radius fractures or right ulnar fracture would warrant higher ratings under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's functional loss due to pain is adequately covered by ratings currently assigned.  He has not identified any functional limitation, which would warrant higher ratings under any applicable rating criteria.  In this case, the VA examiners specifically noted the Veteran did not exhibit any additional loss in range of motion due to pain or fatigue upon repetitive use.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon  v. Brown, 10 Vet. App. 194 (1997). 

Indeed, the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40  provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  Here, a higher rating based on pain without any quantifiable loss due to actual pain does not serve as basis for an increased rating.  The Veteran is already being adequately compensated for pain.  The limitation of motion demonstrated on examinations do not meet the criteria set forth under Diagnostic Code 5215.  Also, while the Veteran complains of intermittent flare-ups, he was not experiencing a flare-up during the VA examinations.  Common sense dictates that the examiner would have to resort to speculation to assess the degree to which the Veteran experiences any additional range of motion loss during such flare-ups.  In this regard, the Board notes that "[j]urors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  Common sense dictates that it would be infeasible for an examiner to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups to the requisite degree of medical certainty if the Veteran is not currently experiencing a flare-up.  Crucially, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  In so finding the above, the Board also notes that the Veteran is competent to report on symptoms and credible to the extent that he sincerely believes he is entitled to higher ratings.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the wrist impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of the impairment.  

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Here, at the VA examinations, there were functional impairments in that the Veteran was unable to lift or move things, which prevented the Veteran's occupation as an aircraft mechanic.  However, in this regard, the Board notes that the Veteran has already been granted entitlement to a TDIU based upon such impairments.  Furthermore, the Veteran has not alleged how his bilateral residuals of distal radius fractures or residuals of a right ulnar fracture are worse than contemplated by his evaluations of 10 percent each and additional 20 percent.  Accordingly, the Board determines that the Veteran's complaints of bilateral wrist pain and loss of motion have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's wrist conditions at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 119.

Left Ear Hearing Loss

Based on the above, the Board finds that the Veteran's left ear hearing loss only meets the criteria for a 0 percent evaluation throughout the entire appeal period.

At the outset, the Board notes that the Veteran's private audiograms of record did not indicate specifically that the Maryland CNC was utilized in accordance with 38 C.F.R. § 3.85(a).  As such these examinations would be deemed inadequate for evaluation purposes absent clarification.  However, even granting the Veteran the benefit of the doubt that the speech recognition employed in those examinations and, therefore, utilizing the results accordingly, the Board notes that the Veteran's results would still not even warrant a compensable evaluation for left ear hearing loss.  Therefore, the following discussion shall include the analysis of the findings of the private audiograms just to further illustrate this point.  The Board additionally notes that, although the Rating Schedule allows for the use of Table VIa for certain situations in which speech recognition is unavailable, such criteria is not met in regard to the Veteran's private audiograms, as there is no evidence presented as to why Maryland CNC would not otherwise be able to be provided.  See 38 C.F.R. § 3.85(c).

The Veteran's left ear hearing loss, as shown in the June 2008 private audiogram, is manifested by hearing impairment with a numeric designation of Level I in the left ear and Level I is assigned for the right ear, as it is clinically normal and non service-connected.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 41 and a speech recognition score of 100.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 41 in the first column and 100 in the first row reveals an assignment of I.  When this value is applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluation, and using an assignment of I for the non service-connected left ear, as directed by 38 C.F.R. § 4.85(f), are intersected, an assignment of 0 percent is revealed.

The Veteran's left ear hearing loss, as shown in the January 2009 private audiogram, is manifested by hearing impairment with a numeric designation of Level I in the left ear and Level I is assigned for the right ear, as it is clinically normal and non service-connected.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 39 and a speech recognition score of 100.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 39 in the first column and 100 in the first row reveals an assignment of I.  When this value is applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluation, and using an assignment of I for the non service-connected left ear, as directed by 38 C.F.R. § 4.85(f), are intersected, an assignment of 0 percent is revealed.

The Veteran's left ear hearing loss, as shown in the June 2009 private audiogram, is manifested by hearing impairment with a numeric designation of Level I in the left ear and Level I is assigned for the right ear, as it is clinically normal and non service-connected.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 39 and a speech recognition score of 100.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 39 in the first column and 100 in the first row reveals an assignment of I.  When this value is applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluation, and using an assignment of I for the non service-connected left ear, as directed by 38 C.F.R. § 4.85(f), are intersected, an assignment of 0 percent is revealed.

The Veteran's left ear hearing loss, as shown in the October 2009 VA examination, is manifested by hearing impairment with a numeric designation of Level I in the left ear and Level I is assigned for the right ear, as it is clinically normal and non service-connected.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 43 and a speech recognition score of 94.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d) , the cross section of 43 in the first column and 94 in the first row reveals an assignment of I.  When this value is applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluation, and using an assignment of I for the non service-connected left ear, as directed by 38 C.F.R. § 4.85(f), are intersected, an assignment of 0 percent is revealed.

The Veteran's left ear hearing loss, as shown in the February 2011 private audiogram, is manifested by hearing impairment with a numeric designation of Level I in the left ear and Level I is assigned for the right ear, as it is clinically normal and non service-connected.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 43 and a speech recognition score of 100.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 43 in the first column and 100 in the first row reveals an assignment of I.  When this value is applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluation, and using an assignment of I for the non service-connected left ear, as directed by 38 C.F.R. § 4.85(f), are intersected, an assignment of 0 percent is revealed.

The Veteran's left ear hearing loss, as shown in the March 2, 2011 private audiogram, is manifested by hearing impairment with a numeric designation of Level I in the left ear and Level I is assigned for the right ear, as it is clinically normal and non service-connected.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 51 and a speech recognition score of 100.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 51 in the first column and 100 in the first row reveals an assignment of I.  When this value is applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluation, and using an assignment of I for the non service-connected left ear, as directed by 38 C.F.R. § 4.85(f), are intersected, an assignment of 0 percent is revealed.

Additionally, it is noted that the March 2, 2011 private audiogram showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(b).  This is because the Veteran's hearing loss at 1000 hertz is less than 30 decibels and the hearing loss at 2000 hertz is 70 decibels.  As such, the Veteran's average threshold of 51 is applied to Table VIa, which results in a designation of numeric designation of Level III.  Additionally, in accordance with 38 C.F.R. § 4.86(b), that designation is elevate to the next level of Level IV.  When this value is applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluation, and using an assignment of I for the non service-connected left ear, as directed by 38 C.F.R. § 4.85(f), are intersected, an assignment of 0 percent is still revealed.

The Veteran's left ear hearing loss, as shown in the March 20, 2011 private audiogram, is manifested by hearing impairment with a numeric designation of Level I in the left ear and Level I is assigned for the right ear, as it is clinically normal and non service-connected.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 11 and a speech recognition score of 100.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 41 in the first column and 100 in the first row reveals an assignment of I.  When this value is applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluation, and using an assignment of I for the non service-connected left ear, as directed by 38 C.F.R. § 4.85(f), are intersected, an assignment of 0 percent is revealed.

The Veteran's left ear hearing loss, as shown in the April 2011 VA examination, is manifested by hearing impairment with a numeric designation of Level I in the left ear and Level I is assigned for the right ear, as it is clinically normal and non service-connected.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 36 and a speech recognition score of 92.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d) , the cross section of 36 in the first column and 92 in the first row reveals an assignment of I.  When this value is applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluation, and using an assignment of I for the non service-connected left ear, as directed by 38 C.F.R. § 4.85(f), are intersected, an assignment of 0 percent is revealed.

The Veteran's left ear hearing loss, as shown in the September 2011 VA examination, is manifested by hearing impairment with a numeric designation of Level I in the left ear and Level I is assigned for the right ear, as it is clinically normal and non service-connected.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 35 and a speech recognition score of 94.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d) , the cross section of 35 in the first column and 94 in the first row reveals an assignment of I.  When this value is applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluation, and using an assignment of I for the non service-connected left ear, as directed by 38 C.F.R. § 4.85(f), are intersected, an assignment of 0 percent is revealed.

No other audiometric or speech discrimination values acceptable for VA purposes were shown in the Veteran's medical treatment records during the time period in question. 

As such, based upon the audiometric testing of record, it appears that the Veteran began the period of appeals with hearing loss that was shown to warrant an evaluation of no more than 0 percent.  Accordingly, at no time during the course of the appeal would the Veteran warrant any higher than a 0 percent evaluation.  Therefore, his claim for a higher evaluation is denied.  While the Veteran believes that the severity of his hearing loss warrants a higher rating, crucially, as noted above, disability schedular ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun, 22 Vet. App. at 111.  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty comprehending speech.  The Veteran indicated that he has trouble hearing his wife if he is lying on his right ear.  The Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubting that the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, including difficulty hearing in the presence of environmental noise.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's hearing loss at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 119.

Right Ear Hearing Loss

Based upon the evidence of record, to include the provision of an adequate VA audiological examination, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss, so the appeal must be denied. 

The evidence does not show that there is a current disability for VA purposes, as there is no medical evidence of record that the Veteran's hearing loss meets the standards in accordance with 38 C.F.R. § 3.385.  This is supported by the VA and private audiological examinations of record, which did not show auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  at 40 decibels or greater; auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent.  Id.  No other audiological findings showing that the Veteran's claimed right ear hearing loss meets the standards of 38 C.F.R. § 3.385 are found in the evidence of record.  Hence, as a current right ear  hearing loss disability within VA standards is not demonstrated by the evidence of record, the claim must be denied.

Accordingly, entitlement to service connection for right ear hearing loss is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




TDIU

During the period prior to March 31, 2011, the Veteran is service-connected for the residuals of a right ulnar fracture, rated as 20 percent disabling; status post right distal tibia and fibula fracture, rated as 10 percent disabling; residuals of fractures of fingers (2nd, 3r, 4th, and 5th) of the left hand, rated as 10 percent disabling; residuals of a right distal radius fractures, rated as 10 percent disabling; residuals of left distal radius fracture, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; ansomia, rated as 10 percent disabling; right forehead scar, rated as 10 percent disabling; left trigeminal nerve injury, rated as 10 percent disabling; and  left ear hearing loss, rated as 0 percent disabling.  It is noted that the residuals of a right ulnar fracture, residuals of a left distal radius fracture, residuals of a right distal radius fracture, residuals of fractures of fingers (2nd, 3r, 4th, and 5th) of the left hand, tinnitus, a scar of the right forehead, ansomia, and left trigeminal nerve injury all stem from a common etiology, the May 2008 accident, and amount to a combined rating of 60 percent.  Therefore, the Veteran has one disability that is 60 percent or more for consideration of a TDIU under 38 C.F.R. § 4.16(a) prior to March 31, 2011.

As the Veteran meets the schedular requirements prior to March 31, 2011, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities.  After a review of the competent evidence, the Board finds that TDIU is warranted. 

The Board has determined that, based upon the Veteran's competent and credible statements, he is unemployed and has been so since his initial injury in May 2008.  In this regard, the Veteran has repeatedly and consistently stated that he has not worked since May 2008, at which time he was working as an aircraft mechanic, the sole profession he had worked in since military service.  The Veteran is competent to testify regarding his work history.  Also, the Veteran's VA treatment records and statements are consistent with the work history provided by him and tend to corroborate the Veteran's assertion of his employment.  In particular, the Veteran's outpatient treatment records and VA examinations support the contentions that the Veteran has been unable to work in his usual profession due to his service-connected disabilities since May 2008.  In this regard, the Board finds the Veteran's claimed unemployment due to unemployment to be credible.  See 38 C.F.R. § 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

While the September 2011 VA examiner found that the Veteran was capable of sedentary employment at a desk job, it is noted that there is no indication in the claims file, based on the Veteran sole employment history as working in a physical occupation as a mechanic and high school and military education, that he would be capable of obtaining such a job.

Accordingly, the VA examinations and outpatient treatment records, taken together, provide support that the Veteran's unemployment is in fact attributed to his service-connected conditions that prevent him from any kind of physical employment, the only type of employment consistent with his level of education, special training and previous work experience. 

Therefore, as the evidence establishes that the Veteran is unemployable due to his service-connected conditions, the Board finds that entitlement to TDIU is warranted.


ORDER

Entitlement to an increased initial evaluation in excess of 10 percent for service-connected residuals of a left distal radius fracture is denied.

Entitlement to an increased initial evaluation in excess of 10 percent for service-connected residuals of a right distal radius fracture is denied.

A separate 20 percent rating for residuals of a right ulnar fracture, is granted, for the entire appellate period, subject to the law and regulations governing the payment of VA compensation benefits. 

Entitlement to an increased initial compensable evaluation for service-connected left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to a TDIU prior to March 31, 2011 (effective July 23, 2009) is granted, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


